UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 1, 2014 (May 1, 2014) Arbor Realty Trust, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) MARYLAND (STATE OF INCORPORATION) 001-32136 20-0057959 (COMMISSION FILE NUMBER) (IRS EMPLOYER ID. NUMBER) 333 Earle Ovington Boulevard, Suite 900 Uniondale, New York (ZIP CODE) (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (516) 506-4200 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 1, 2014, Arbor Realty Trust, Inc. issued a press release announcing its earnings for the quarter ended March 31, 2014, a copy of which is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Exhibit Press Release, dated May 1, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARBOR REALTY TRUST, INC. By: /s/ Paul Elenio Name: Paul Elenio Title: Chief Financial Officer Date: May 1, 2014 EXHIBIT INDEX Exhibit Number Press Release, dated May 1, 2014.
